The appellants sought, by a pleading in form an original bill, to have annulled a decree or decrees entered in a cause or causes, pending on the equity docket of the same court, which court was, at the time this pleading was filed, engaged in the process of having executed such decree or decrees. The "bill" appears to seek to impeach and to annul such decree or decrees for fraud, and to have excluded asserted homestead rights from subjection to the mandate of the court. The decree or decrees thus assailed seem to have been rendered in the exercise of equity's power to foreclose mortgages. Justification of the court's action in striking the "original bill," on motion of appellees, as well as sufficient explanation of the status involved, is to be found in these deliverances of this court. Cross v. Bank of Ensley, 203 Ala. 561,84 So. 267; Cross v. Bank of Ensley et al., 205 Ala. 274,87 So. 843; Cross v. Bank of Ensley et al., 205 Ala. 277,87 So. 845.
The fact, if as averred, that the Bank of Ensley presently disavows any interest in *Page 128 
the decree or decrees in its favor, affords no warrant whatever to annul the decree or decrees. Non constat its interest in the decree or decrees, into which the mortgage or mortgages have become merged, may have been assigned or transferred. It is not pretended that the decree or decrees have been satisfied or their mandate performed. If homestead claim or right exists, the law governing its assertion is stated in Cross v. Bank of Ensley, 205 Ala. 274, 277, 87 So. 843, 845.
The like considerations preclude appellants from any relief by mandamus, alternately prayed.
The decree sustaining the motion indicated is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.